Exhibit 10.5

SPONSOR WARRANT EXCHANGE LETTER AGREEMENT

September 21, 2014

Hennessy Capital Acquisition Corp.

700 Louisiana Street, Suite 900

Houston, Texas 77002

The Traxis Group B.V.

c/o Cerberus Capital Management L.P.

875 Third Avenue

New York, NY 10022

 

  Re: Exchange of Private Placement Warrants

Gentlemen:

Reference is made to that certain purchase agreement by and between Hennessy
Capital Acquisition Corp. (the “Company”) and The Traxis Group, B.V. (“Traxis),
dated as of the date hereof (the “Purchase Agreement”). In order to induce
Traxis to enter into the Purchase Agreement, Hennessy Capital Partners I LLC
(“HCPI”) has agreed to enter into this letter agreement (this “Agreement”)
relating to the exchange of a number of warrants sold to HCPI by the Company in
a private placement in connection with the Company’s initial public offering
(the “Private Placement Warrants”) equal to (i) 12,125,000 less (ii) the number
of public warrants validly tendered and not withdrawn in the Warrant Exchange
Offer for shares of common stock (“Common Stock”) of the Company. For purposes
of this letter, the term “Exchange Private Placement Warrants” shall refer
solely to the Private Placement Warrants to be exchanged pursuant to the
immediately preceding sentence and “Exchange Shares” shall refer to any shares
of Common Stock of the Company to be issued to HCPI pursuant to this Agreement.
Capitalized terms used and not otherwise defined herein are defined in the
Purchase Agreement and shall have the meanings given to such terms in the
Purchase Agreement.

HCPI and the Company hereby agree with Traxis as follows:

1. If the Warrant Exchange Offer is consummated prior to the Closing Date, then
at the Closing HCPI shall exchange each Exchange Private Placement Warrant for
0.10 shares of Common Stock, resulting in the issuance to HCPI of up to
1,212,500 shares of Common Stock. In order to effectuate such exchange, upon the
Closing, HCPI shall deliver its original Private Placement Warrants to the
Company against delivery of a stock certificate for the Exchange Shares and the
Company shall return to HCPI a replacement Private Placement Warrant
representing the difference, if any, between the 12,125,000 Private Placement
Warrants initially issued to HCPI and the number of Exchange Private Placement
Warrants to be exchanged pursuant to this paragraph 1. The Company agrees that
the registration rights granted to HCPI with respect to the Exchange Private
Placement Warrants shall continue with respect to the Exchange Shares to be
issued to HCPI hereunder.

2. If, however, the Warrant Exchange Offer has not been consummated prior to the
Closing Date, then the following shall occur:

a. At the Closing, HCPI shall deliver to the Company its original Private
Placement Warrants. Each of 6,375,000 of such Private Placement Warrants shall
be exchanged at the Closing for 0.10 shares of Common Stock, resulting in the
issuance to HCPI of 637,500 shares of Common Stock.

 

1



--------------------------------------------------------------------------------

b. In addition, if the Warrant Exchange Offer is consummated during the period
commencing on the Closing Date and ending on the 15th calendar day following the
Closing Date (such date of consummation, if any, the “Post-Closing Warrant
Exchange Offer Closing Date” and such 15th calendar day, the “Outside Date”),
then the Company (and HCPI, if so directed by the Company) shall direct the
Company’s transfer agent (or such other intermediaries as appropriate) to take
such actions, and HCPI shall take such actions, as are necessary to cause the
exchange by HCPI of, and HCPI shall so exchange, an additional amount of Private
Placement Warrants equal to (i) 5,750,000 less (ii) the number of public
warrants validly tendered and not withdrawn in the Warrant Exchange Offer for
0.10 shares of Common Stock, resulting in the issuance to HCPI of up to an
additional 575,00 shares of Common Stock. In order to effectuate such exchange
on the Post-Closing Warrant Exchange Offer Closing Date, if any, the Company
shall return to HCPI a replacement Private Placement Warrant representing the
difference, if any, between the 12,125,000 Private Placement Warrants initially
issued to HCPI and the total number of Exchange Private Placement Warrants
exchanged pursuant to paragraphs 2(a) and 2(b) of this Agreement; provided,
however, that, notwithstanding anything to the contrary in this paragraph 2(b),
if the Warrant Exchange Offer has not been consummated on or prior to the
Outside Date, then the Company (and HCPI, if so directed by the Company) shall
direct the transfer agent (or such other intermediaries as appropriate) to take
such actions, and HCPI shall take such actions, as are necessary to cause the
exchange by HCPI of, and HCPI shall so exchange, all outstanding Private
Placement Warrants on the Business Day immediately following the Outside Date,
for 0.10 shares of Common Stock, resulting in the issuance to HCPI of an
additional 575,000 shares of Common Stock.

3. In furtherance, and not in limitation of, any other restrictions applicable
to the Private Placement Warrants, whether pursuant to the terms of any such
Private Placement Warrant or otherwise, no Private Placement Warrants shall be
exercised by HCPI prior to the second Business Day following the Outside Date.

4. From the Closing Date until the earliest of: (a) the 180th day after the
Closing Date, (b) the date following the Closing Date on which the Company
completes a liquidation, merger, stock exchange or other similar transaction
that results in all of the Company’s stockholders having the right to exchange
their shares of Common Stock for cash, securities or other property and (c) if
the last sale price of the Company’s common stock equals or exceeds $12.00 per
share (as adjusted for stock splits, stocks dividends, reorganizations,
recapitalizations and the like) for any 20 trading days within any 30-trading
day period commencing at least 150 days after the Business Combination, the
close of business on such 20th trading day ( such 20th trading day, the
“Alternative Lock-up Termination Date”) (the period from the Closing Date until
the earliest of clause (a), (b) and (c), the “Lock-Up Period”), it will not:
(i) sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any option to purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, or establish or increase a put equivalent position or liquidate
or decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Securities and Exchange Commission promulgated thereunder, with respect to
the Exchange Shares , any shares of Common Stock issuable pursuant to those
Private Placement Warrants that do not constitute Exchange Private Placement
Warrants or the Founder Earnout Shares (as defined in the letter agreement,
dated January 16, 2014, between HCPI and the Company), (ii) enter into any swap
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any of the Exchange Shares , any shares of
Common Stock issuable pursuant to those Private Placement Warrants that do not
constitute Exchange Private Placement Warrants or the Founder Earnout Shares, in
cash or otherwise, or (iii) publicly announce any intention to effect any
transaction specified in clause (i) or (ii).

 

2



--------------------------------------------------------------------------------

5. The undersigned hereby authorizes the Company during the Lock-Up Period to
cause its transfer agent for the Exchange Shares , any shares of Common Stock
issuable pursuant to those Private Placement Warrants that do not constitute
Exchange Private Placement Warrants and the Founder Earnout Shares to decline to
transfer, and to note stop transfer restrictions on the stock register and other
records relating to, the Exchange Shares , any shares of Common Stock issuable
pursuant to those Private Placement Warrants that do not constitute Exchange
Private Placement Warrants and the Founder Earnout Shares for which the
undersigned is the record holder and, in the case of the Exchange Shares , any
shares of Common Stock issuable pursuant to those Private Placement Warrants
that do not constitute Exchange Private Placement Warrants and the Founder
Earnout Shares for which the undersigned is the beneficial but not the record
holder, agrees during the Lock-Up Period to cause the record holder to cause the
relevant transfer agent to decline to transfer, and to note stop transfer
restrictions on the stock register and other records relating to, such Exchange
Shares , any shares of Common Stock issuable pursuant to those Private Placement
Warrants that do not constitute Exchange Private Placement Warrants and the
Founder Earnout Shares, if such transfer would constitute a violation or breach
of this Agreement.

6. Notwithstanding the foregoing, HCPI may sell or otherwise transfer all or a
portion of the Exchange Shares, any shares of Common Stock issuable pursuant to
those Private Placement Warrants that do not constitute Exchange Private
Placement Warrants or the Founder Earnout Shares to: (i) its direct or indirect
equity holders or to any of its other affiliates (as defined in Regulation C of
the Securities Act of 1933, as amended), (ii) the immediate family members
(including spouses, significant others, lineal descendants, brothers and
sisters) of its direct or indirect equity holders or any of its other
affiliates, (iii) a family trust, foundation or partnership established for the
exclusive benefit of HCPI, its direct or indirect equity holders, any of its
affiliates or any of their respective immediate family members or (iv) a
charitable foundation controlled by HCPI, its direct or indirect equity holders,
any of its affiliates or any of their respective immediate family members,
provided in each such case that the transferee thereof enters into a written
agreement to be bound by the restrictions set forth herein.

7. This Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof. This Agreement may not be changed, amended, modified or waived (other
than to correct a typographical error) as to any particular provision, except by
a written instrument executed by all parties hereto.

8. No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Agreement shall be binding on the
undersigned and their respective successors and assigns.

9. This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) all agree that any action,
proceeding, claim or dispute arising out of, or relating in any way to, this
Agreement shall be brought and enforced in the Court of Chancery of the State of
Delaware (or, if the Court of Chancery of the State of Delaware lacks
jurisdiction, then in the applicable Delaware state court), or if under
applicable Law exclusive jurisdiction of such action is vested in the federal
courts, then the United States District Court for the District of Delaware, and
irrevocably submits to such jurisdiction and venue, which jurisdiction and venue
shall be

 

3



--------------------------------------------------------------------------------

exclusive, and (ii) waives any objection to such exclusive jurisdiction and
venue or that such courts represent an inconvenient forum.

10. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile transmission.

11. This agreement shall terminate at such time, if any, that the Purchase
Agreement is terminated in accordance with its terms.

 

4



--------------------------------------------------------------------------------

Please indicate your agreement to the foregoing by signing in the space provided
below.

 

HENNESSY CAPITAL PARTNERS I LLC

By:

 

/s/ Daniel J. Hennessy

  Name:  Daniel J. Hennessy   Title:     Managing Member

 

ACCEPTED AND AGREED TO:

HENNESSY CAPITAL ACQUISITION CORP.

By:

 

/s/ Daniel J. Hennessy

Name:  Daniel J. Hennessy

Title:     Chief Executive Officer

 

THE TRAXIS GROUP, B.V.

By:

 

/s/ Dev Kapadia

Name:  Dev Kapadia

Title:     Managing Director

 

5